

117 S1609 IS: Dynamic Glass Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1609IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Markey (for himself, Mr. Wicker, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that electrochromic glass qualifies as energy property for purposes of the energy credit.1.Short titleThis Act may be cited as the Dynamic Glass Act.2.Inclusion of electrochromic glass as energy property for purposes of the energy credit(a)In generalSection 48(a) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (2)(A)(i)—(A)in subclause (IV), by striking and at the end, and(B)by adding at the end the following:(VI)energy property described in paragraph (3)(A)(ix) but only with respect to property the construction of which begins before January 1, 2024, and,(2)in paragraph (3)(A)—(A)in clause (vii), by striking or at the end,(B)in clause (viii), by adding or at the end, and(C)by adding at the end the following:(ix)glass which uses electricity to change its light transmittance properties in order to heat or cool a structure,, and(3)in paragraph (6), by striking paragraph (3)(A)(i) each place it appears and inserting clause (i) or (ix) of paragraph (3)(A).(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.